DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Response to Arguments
The amendments to claims 1, 4, 5, 8, 14, 16, 18, and 19 are acknowledged.
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.  The arguments on pages 6 and 7 refer to claim elements amended to overcome 35 U.S.C. 112 rejections, which will be discussed in detail in the Non-Final Rejection, below.
Upon further searching of relevant art, a new grounds of rejection will be presented for the amended claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnert (Kuehnert, I., “Weld Lines in Injection Molded Parts: Strength, Morphology, and Improvement”, Society of Plastic Engineers, ANTEC Indianapolis, pp. 1255-1259; 2016), in view of Busch (US20130069279A1) and Shin (Shin, S., Process Dynamics of Sequential Valve Gate Injection Molding (Processing Strategy and Control); University of Massachusetts Lowell, 2000.)
With respect to claim 1, the prior art of Kuehnert teaches a mold assembly, comprising: a cavity that defines an inner space configured to receive a resin (Fig. 1; [P. 1255, Col. 1]).
Kuehnert does not specify metal as a pigment material, but does teach broadly that reinforcing fillers, such as glass fibers (Fig. 3) and pigments, are well-known to act similarly to form weak, unfavorably-oriented weld lines [P. 1256, Col. 1] at the joining of flow fronts.  However, since instant claim 1 cites an apparatus claim where the mold assembly is “configured to receive/inject a resin”, the resin and its composition do not limit the apparatus, and are interpreted to be material worked upon (See MPEP 2115) or an intended use that does not result in a structural difference of the apparatus compared to prior art (See MPEP 2114(II)), and therefore are not considered positively-recited elements that limit the apparatus claim.
Kuehnert teaches a protrusion disposed in the cavity and configured to define a hole of a molded object (Fig. 1, circle); and a first gate disposed at a first side of the cavity (Fig. 1, top right, {arrow}) and configured to inject the resin into the inner space in a first direction to thereby define a weld line based on reinforcing fibers being aligned in the first direction in a region where flows of the resin injected through the first gate meet together (Fig. 3, left) after being divided by the protrusion (Fig. 1, top right; [P. 1255, Col. 2]).  Kuehnert teaches sequential injection molding allows a controlled flow change to modify orientations and thus to improve weld line strength [P. 1255, last sentence; P. 1258, Col. 1], which implicitly teaches a second gate disposed at a second side of the cavity and configured to inject the resin into the inner space in a second direction to change flow and modify fiber orientations. 
Kuehnert does not teach that the second gate is configured to inject the resin to communicate between an overflow accommodating space and the inner space of the cavity.
However, the prior art of Busch teaches a mold assembly comprising a plurality of overflow accommodating spaces (Fig. 3, items 16), where after multiple gates have formed weld lines (Fig. 2, items 40), flow is then directed from higher pressure gates (Fig. 2, items 1a, 1b) to reduce the weld lines and their mechanical disadvantages while pushing flow into the overflow spaces [0038, 0042].  The flow path being defined at a position away from the second gate relative to the weld line such that a flow front end of the resin injected through the second gate is introduced into the overflow accommodating space after passing the weld line (Fig. 2, items 1a or 1b, 40, 47, 46). The overflow spaces allow a resin flow path after the main cavity has been filled and the weld lines have formed [0037].  Busch clearly teaches the concept of secondary gates (Fig. 2, items 1a, 1b) injecting resin flow in a second direction through a weld line to change flow and modify fiber orientations, and into the overflow spaces [0038].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known techniques, taught by Busch, of injecting resin flow from a second gate in a second direction by pushing resin flow through a weld line into an overflow accommodating space, to improve the similar mold assembly taught by Kuehnert in the same way.  This improvement involves defining the secondary gate locations, and adding overflow spaces to the Kuehnert mold assembly.  The resulting reduction or elimination of the weld line would improve the Kuehnert apparatus by re-orienting fibers within the resin, improving the article’s mechanical strength [0042, 0047].
Kuehnert, in view of Busch, does not teach a control unit configured to control injection of the resin through the gates toward weld lines.
However, the prior art of Shin teaches a control unit configured for sequential injection control of the resin [P. 19, Table 2; P. 43] through the secondary gates in the second direction toward the weld line to move the oriented fibers from at least a portion of the region where the weld line is defined [P. 17].
Shin teaches the control unit is configured to: control by time sequencing [P. 17, P. 92], wherein the second gate could inject the resin between preset times before and after a time point at which the weld line is defined by injecting the resin through the first gate [P. 85, Table 13], and change orientations of the reinforcing fibers by injecting the resin in the second direction toward the weld line through the second gate while the resin is injected through the first gate in the first direction [P. 85, Table 13; P. 108].  Shih teaches sequential valve control allows individual control of gate timing and pressures [P. 90], reduced cycle times, and reduction or elimination in weld lines [P. 108].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a time-sequencing valve control unit, taught by Shin, to improve valve controls in the same way for the mold assembly taught by Kuehnert, in view of Busch; this allows optimization of the weld line location(s), then forces flow through the weld line area and into the overflow spaces, resulting in stronger products without visual defects.
With respect to claim 4, Busch teaches the flow path is configured to guide the flow front end of the resin into the overflow space while injecting resin through the weld line (0038; [Fig. 2]).  
With respect to claim 5, Busch teaches at least a portion of the flow path is formed at a position in contact with the weld line.  Busch teaches the flow path is configured to guide the flow front end of the resin into the overflow space while injecting resin through the weld line (0038; [Fig. 2]).  
With respect to claim 7, Kuehnert, in view of Busch and Shin, teaches the control unit is configured to control the second gate to inject the resin into the inner space, with Busch further teaching that the second gate provides flow through the weld line position and into the overflow space (0038; [Fig. 2]).  
Kuehnert, in view of Busch and Shin, does not explicitly teach where to optimally locate the second gate in the apparatus of Kuehnert, or whether a front of flow of the resin injected through the second gate defines an angle with respect to the weld line in a range of 30 degrees to 150 degrees.  
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to place the second gate close the designated weld line area on the opposite side of the overflow accommodating space on the Kuehnert mold assembly; and to place the second gate on the top of bottom face of the mold, or along the sidewall closest to the weld line (Illustration provided), and any of those options would be orthogonal to the weld line and therefore within the claimed range of 30 degrees to 150 degrees.  

    PNG
    media_image1.png
    275
    529
    media_image1.png
    Greyscale


With respect to claims 14 and 15, Shin teaches the sequential injection molding control unit configured to individually control the needle injection valves [P. 19, Table 2], with injection time / fill rate and injection pressure processing parameters [P. 41].  Shin provides a three-gate system example listing the individual gate open and close times of the process [P. 55, Table 8], with all three gates estimated to be open for a similar preset amounts of time.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the geometry and other control parameters of the two-gated mold assembly of Kuehnert, in view of Busch and Shin, - for example, the main cavity volume and shape, overflow cavity volume, and gate resin pressure(s) - would affect the optimal open time intervals of the gates. 
Due to the versatility of the sequential injection molding control unit and the Shin example showing similar preset periods of gate open times, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the mold assembly of Kuehnert, in view of Busch and Shin, could arrive at the claimed invention where the second gate is controlled to inject the resin for a first preset period of time before the time point at which the weld line is formed by the resin injected through the first gate; and where the second gate is controlled to inject the resin for a second preset period of time after the time point at which the weld line is formed by the resin injected through the first gate; and additionally the second preset period could be equal to the first preset period.  
With respect to claim 16, Shin teaches the time point at which the weld line is formed [P. 92] is determined by a pre-simulation process.  Shin teaches simulation analysis outputs include melt front advancement / fill time and weld line position [P. 41-42].
With respect to claim 18, Busch teaches the second gate (Fig. 2, item 1a) and at least a portion of the overflow accommodating space are disposed at opposite sides with respect to the weld line [0038].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnert (Kuehnert, I., “Weld Lines in Injection Molded Parts: Strength, Morphology, and Improvement”, Society of Plastic Engineers, ANTEC Indianapolis, pp. 1255-1259; 2016), in view of Busch (US20130069279A1) and Shin (Shin, S., Process Dynamics of Sequential Valve Gate Injection Molding (Processing Strategy and Control); University of Massachusetts Lowell, 2000.), as set forth above in the rejection of claim 1, and further in view of Ichikawa (JP07227888A).
With respect to claim 3, Kuehnert, in view of Busch and Shin, teaches a mold cavity that fills around an obstruction forming a weld line, subsequently forcing resin flow into an overflow cavity to reduce a weld line effect by increasing pressure within the cavity.
Kuehnert, in view of Busch and Shin, is silent on a means to allow or cut off fluid communication between the overflow cavity and the main mold cavity.
However, the prior art of Ichikawa teaches an opening/closing unit (Fig. 8, items 24-28) configured to open and close the flow path formed between an overflow accommodating space (Fig. 8, item 5) and the inner space at a time point of opening of the second gate [Abstract].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of an opening/closing unit taught by Ichikawa to the mold assembly containing overflow cavities taught by Kuehnert, in view of Busch and Shin, to yield the predictable result of improving the molded products by improved flow control into the overflow cavities; this would improve product strength and minimize weld line appearance by allowing optimization of resin flow through the weld line area after the weld line has formed.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnert (Kuehnert, I., “Weld Lines in Injection Molded Parts: Strength, Morphology, and Improvement”, Society of Plastic Engineers, ANTEC Indianapolis, pp. 1255-1259; 2016), in view of Busch (US20130069279A1) and Shin (Shin, S., Process Dynamics of Sequential Valve Gate Injection Molding (Processing Strategy and Control); University of Massachusetts Lowell, 2000.), as set forth above in the rejection of claim 1, and further in view of Kikuchi (US20120269916A1).
With respect to claim 19 and 20, Kuehnert, in view of Busch and Shin, teaches a mold assembly comprising a first and second gate, where after a weld line is formed, the second gate pushes flow through the weld line area and into an overflow space on the opposite side of the weld line area. 
Kuehnert, in view of Busch and Shin, is silent on the overflow accommodating space centered or partially disposed along the weld line location.
However, the prior art of Kikuchi teaches injecting resin into an overflow space to reduce or eliminate a weld line where a first portion of the overflow accommodating space is disposed at a first side with respect to the weld line, and wherein a second portion of the overflow accommodating space is disposed at a second side opposite to the first side with respect to the weld line (Fig. 2; [0035]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of forming the weld line directly at the overflow chamber, as shown by Kikuchi, to the mold assembly ready for improvement taught by Kuehnert, in view of Busch and Shin.  Shin teaches sequential valve control that allows individual gate control [P. 90] where simulation software can move weld line position for process optimization [P. 42]; so the mold assembly taught by Kuehnert, in view of Busch and Shin, could easily move the weld line to form at the overflow cavity entrance to optimize processing if recommended by simulation modeling.  While Kikuchi illustrates the weld line formation centered over the overflow cavity entrance, it would be prima facie obvious to a person of ordinary skill in the art that the weld line could form off-center but over the overflow cavity entrance if simulation modeling software found this an optimal setting.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                  
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742